Citation Nr: 18100166
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 17-32 880
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to special monthly compensation (SMC) based housebound status and/or on the need for regular aid and attendance is denied.
FINDINGS OF FACT
1. Service-connected depression does not render the Veteran in need of the regular aid and attendance of another.
2. Service-connected depression does not result in the Veterans confinement to his home or the immediate area.
3. The Veteran has only a single service-connected disability, rated 100 percent disabling.
CONCLUSION OF LAW
The criteria for entitlement to SMC based housebound status and/or on the need for regular aid and attendance have not been satisfied.  38 U.S.C.  §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from July 1943 to January 1944.  This claim comes before the Board of Veterans Appeals (Board) on appeal from an October 2016 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).
This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).
 
1. Entitlement to special monthly compensation (SMC) based housebound status and/or on the need for regular aid and attendance.
The Veteran seeks entitlement to SMC on the basis of the need for regular aid and attendance of another,  or housebound status. SMC is designed to provide a higher level of compensation to Veterans who, by reason of the singular or combined effects of service-connected disabilities, face challenges above and different than the loss of earning capacity the rating schedule is designed to evaluate. 38 C.F.R. §§ 3.350, 4.1.
Housebound Status
SMC housebound may be awarded on either of two bases. Statutory housebound is granted when a Veteran has a single disability rated totally (100 percent) disabling and an additional disability or disabilities independently rated a combined 60 percent disabling. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i). The total disability rating requirement may be met by a finding of TDIU where that award is based on one single condition; even though an award of TDIU allows consideration of multiple conditions as a single disability under 38 C.F.R. § 4.16 (a), entitlement to SMC does not allow such.  Bradley v. Peake, 22 Vet. App. 280 (2008); VAOGCPREC 66-91.
Factual HB, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling, to include TDIU based on one condition. Additionally, the Veteran must demonstrate that his service-connected disabilities render him unable to leave the immediate premises of his home. 38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i); Bradley v. Peake, 22 Vet. App. 280 (2008). This does not mean a Veteran can never leave his house, only that he must generally stay within the immediate surroundings. Occasionally leaving for appointments is allowable, but generally the Veteran must stick close to home. 
Here, the Veteran does have a total disability rating for his service-connected major depressive disorder. However, he does not have any other service-connected disabilities, and hence does not have any additional conditions ratable as 60 percent disabling or greater.  Statutory housebound entitlement is not shown.
Further VA treatment records, the July 2016 SMC examination, and statements of private treatment all indicate that the Veteran is not confined to his home or the immediate area.  He leaves his home for medical appointments, church, and grocery shopping. It is implied that he has an active social life. At worst, treatment records indicate that nonservice-connected conditions such as arthritis and osteoporosis restrict his movements, but even if such conditions be considered, there is no showing or allegation that they confine him to his home or the immediate area.
SMC based on housebound status is not warranted.
Aid and Attendance
Turning to the greater SMC benefit of aid and attendance, neither the authorizing statute nor the implementing regulations establish a need for a single total disability rating, or even a finding of total disability. A&A requires a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment. 38 C.F.R. §§ 3.350, 3.52(a). SMC at this level may also be paid based on finding that a Veteran is permanently bedridden, has anatomical loss or loss of use of both feet, has anatomical loss or loss of use of one hand and one foot, or is blind in both eyes (vision of 5/200 or less). 38 C.F.R. §§ 3.350, 3.52(a). Loss of use of a hand or foot is defined as having no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. 38 C.F.R. § 4.63 .
Again, the Veteran has a single service-connected disability, major depressive disorder.  There is no service-connected visual impairment, and he has not had any service-connected amputations or impairment of either upper extremities or lower extremities.  At worst, he uses a cane due to leg stiffness. Finally, the Veteran does not allege that he is bedridden, which requires necessary confinement to bed, and not merely voluntarily staying in bed for long periods of time. Accordingly, entitlement to SMC at the aid and attendance level is not warranted for any of the listed disabilities or combinations of disabilities, or for bedridden status.
Indeed, the Veteran does not allege such. He instead makes the bare assertion of needing assistance.  While the Veteran may need some assistance, such is not related to his service-connected disability.  The service-connected depression is noted to be present, but is not reported in connection with any functional impairment related to the need for assistance.  The impairments described by doctors focus on nonservice-connected conditions.

 
 
WILLIAM H. DONNELLY
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Watkins, Counsel

